Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 6/21/2021.  In virtue of this communication, claims 1-30 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20080298490 (hereinafter referred to as Yun). 
Consider claims 1, 20, Yun teaches a user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors, coupled to the memory (see at least ¶ [0102], “…the controller 840, like the controller 570 in the transmission apparatus, detects a subcarrier spacing interval of a scattered pilot pattern and the number of symbols, and determines shifted reserved tone positions by shifting predetermined reserved tone positions shown in Table 4 by the subcarrier's spacing interval during the number of symbols…”), configured to: 
receive an indication of parameters for estimating tone reservation (TR) subcarriers, based at least in part on energies of data symbols of a communication, having tone reservation applied for the communication (see at least ¶ [0105], “…the receiver determines data and reserved tone positions using the detected pilot positions. In the process of determining the data and reserved tone positions, the receiver calculates a subcarrier shift value for preventing the pilot positions from overlapping the reserved tone positions…”); and 
receive the communication having the tone reservation applied to the TR subcarriers (see at least ¶ [0106], “…the receiver extracts data signals transmitted in the positions except for the reserved tone positions using the determined tone positions…”). 
Consider claims 10, 25, Yun teaches a UE for wireless communication, comprising: 
a memory; and one or more processors, coupled to the memory (see at least ¶ [0102], “…the controller 840, like the controller 570 in the transmission apparatus, detects a subcarrier spacing interval of a scattered pilot pattern and the number of symbols, and determines shifted reserved tone positions by shifting predetermined reserved tone positions shown in Table 4 by the subcarrier's spacing interval during the number of symbols…”), configured to: 
receive an indication of parameters that a base station uses for estimating tone reservation (TR) subcarriers (see at least ¶ [0078], “…the transmission apparatus detects pilot positions for every OFDM symbol…”), based at least in part on energies of data symbols of a communication, having tone reservation applied for the communication (see at least ¶ [0078], “…The transmission apparatus determines positions of data and reserved tones using the detected pilot positions…”); and 
transmit the communication having the tone reservation applied to the TR subcarriers (see at least ¶ [0079], “…determining the reserved tone positions includes detecting a subcarrier spacing interval and the number of spaced symbols based on a predetermined pilot pattern upon signal reception, and determining positions of shifted reserved tones obtained by shifting positions of the reserved tones allocated to one predetermined symbol during the number of spaced symbols at the spacing intervals…, …the transmission apparatus repeats the processing process on the next OFDM symbol, i.e., the transmission apparatus determines, in step 670, whether the transmission apparatus has performed the PAPR reduction process through the last OFDM symbol in the frame…”).
Consider claims 2, 11, (depends on at least claims 1, 10), Yun discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Yun teaches the parameters indicate one or more of: that a mask is to be applied to the TR subcarriers to boost or de-boost a tone reservation signal on one or more of the TR subcarriers, that one or more energy floors are configured for the TR subcarriers, or one or more values of the one or more energy floors configured for the TR subcarriers (see at least ¶ [0039], “…a tone reservation unit for reserving data, pilots and reserved tones in a subcarrier position for every symbol according to a control signal from the controller; and a gradient algorithm unit for calculating a subtrahend for a PAPR using an updated impulse waveform received from the controller, and adding the calculated subtrahend for the PAPR to an input signal…”).
Consider claims 3, 12 (depends on at least claim 1, 10), Yun discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Yun teaches the parameters indicate the one or more values of the one or more energy floors based at least in part on one or more of: one or more energy values, or one or more energies relative to an energy of a data subcarrier (see at least ¶ [0039], “…a tone reservation unit for reserving data, pilots and reserved tones in a subcarrier position for every symbol according to a control signal from the controller; and a gradient algorithm unit for calculating a subtrahend for a PAPR using an updated impulse waveform received from the controller, and adding the calculated subtrahend for the PAPR to an input signal…”).
Consider claims 4, 16, 22, 28 (depends on at least claim 1, 10, 20, 25), Yun discloses the limitations of claims 1, 10, 20, 25 as applied to claim rejection 1, 10, 20, 25 above and further discloses:
Yun teaches uplink signals for measurement by a base station to determine the TR subcarriers for applying the tone reservation, or a measurement report indicating a channel response of a downlink channel (see at least ¶ [0032], “…Several OFDM symbols constitute one frame, and a structure of pilot tones shows a scattered structure where positions of the pilot tones change in every OFDM symbol. Since such pilot tones are used for channel estimation, the pilot tones should not undergo interference and/or distortion…”).
Consider claims 5, 23 (depends on at least claims 1, 20), Yun discloses the limitations of claims 1, 20 as applied to claim rejection 1, 20 above and further discloses:
Yun teaches determine a channel response of the communication, including received energy on subcarriers of the communication; estimate the TR subcarriers having tone reservation applied based at least in part on received energy on the TR subcarriers; and discard, rate matching, or zeroing out signals received on the TR subcarriers (see at least ¶ [0105], “…the receiver determines data and reserved tone positions using the detected pilot positions. In the process of determining the data and reserved tone positions, the receiver calculates a subcarrier shift value for preventing the pilot positions from overlapping the reserved tone positions…”).
Consider claim 6 (depends on at least claim 1), Yun discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yun teaches determine the channel response based at least in part on data symbols and demodulation reference signals of the communication; or determine the channel response based at least in part on data symbols and not on demodulation reference signals of the communication (see at least ¶ [0106], “…the receiver extracts data signals transmitted in the positions except for the reserved tone positions using the determined tone positions, and inputs the extracted data signals to a data demodulator for demodulation thereof After the reception operation, the receiver repeats the above processing process on the next OFDM symbol…”).
Consider claims 7, 17 (depends on at least claim 1, 10), Yun discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Yun teaches the one or more processors are further configured to: estimate the TR subcarriers having tone reservation applied based at least in part on the TR subcarriers having a lowest received energy of subcarriers of the communication (see at least ¶ [0032], “…Several OFDM symbols constitute one frame, and a structure of pilot tones shows a scattered structure where positions of the pilot tones change in every OFDM symbol. Since such pilot tones are used for channel estimation …”).
Consider claims 8, 18, 29 (depends on at least claims 1, 10, 25), Yun discloses the limitations of claims 1, 10, 25 as applied to claim rejection 1, 10, 25 above and further discloses:
Yun teaches the one or more processors are further configured to receive one or more of: an indication that tone reservation is applied to the TR subcarriers of the communication; or an indication to use data symbols of the communication to estimate locations of the TR subcarriers (see at least ¶ [0105], “…the receiver determines data and reserved tone positions using the detected pilot positions. In the process of determining the data and reserved tone positions, the receiver calculates a subcarrier shift value for preventing the pilot positions from overlapping the reserved tone positions…”).
Consider claims 9, 19, 24, 30 (depends on at least claim 1, 10, 20, 25), Yun discloses the limitations of claims 1, 10, 20, 25 as applied to claim rejection 1, 10, 20, 25 above and further discloses:
Yun teaches the parameters indicate one or more of: a number of subcarriers to which tone reservation is to be applied, a fraction of subcarriers to which tone reservation is to be applied, or a threshold energy for subcarriers to which tone reservation is to be applied (see at least ¶ [0039], “…a controller for detecting a subcarrier spacing interval and the number of spaced symbols based on a predetermined pilot pattern upon signal reception, determining positions of shifted reserved tones obtained by shifting positions of reserved tones allocated to a predetermined symbol during the number of the spaced symbols at intervals of the spacing interval, and determining a new impulse waveform generated by rotating a phase of a complex value according to the determined positions of shifted reserved tones; a tone reservation unit for reserving data, pilots and reserved tones in a subcarrier position for every symbol according to a control signal from the controller…”).
Consider claims 13, 21, 26 (depends on at least claims 10, 20, 25), Yun discloses the limitations of claims 10, 20, 25 as applied to claim rejection 10, 20, 25 above and further discloses:
Yun teaches the one or more processors are further configured to receive an indication of a mask to apply to the TR subcarriers, wherein the mask indicates to provide a power boost to one or more of the TR subcarriers (see at least ¶ [0039], “…a tone reservation unit for reserving data, pilots and reserved tones in a subcarrier position for every symbol according to a control signal from the controller; and a gradient algorithm unit for calculating a subtrahend for a PAPR using an updated impulse waveform received from the controller, and adding the calculated subtrahend for the PAPR to an input signal…”).
Consider claim 14 (depends on at least claim 10), Yun discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Yun teaches the mask is configured to improve a peak-to- average-power-ratio of the communication (see at least ¶ [0041], “…the present invention, there is provided a reception apparatus for reducing a Peak to Average Power Ratio (PAPR) using reserved tones in an Orthogonal Frequency Division Multiplexing (OFDM) communication system…”).
Consider claim 15 (depends on at least claim 10), Yun discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Yun teaches the mask is configured to maintain an energy gap between the TR subcarriers and data subcarriers of the communication, as observed by the base station (see at least ¶ [0018], “…An (N-L)-point input signal (X) 105 and an L-reserved tone signal 110 are input to a tone reservation unit 120, and the tone reservation unit 120 reserves the L-reserved tone signal 110 in a subcarrier position previously agreed upon between a transmitter and a receiver…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645